Citation Nr: 1629849	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Appellant served on active duty from August 1974 to September 1977.  He was discharged in September 1977 under other than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 determination letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which confirmed a previous determination that the character of the Appellant's discharge precluded entitlement to certain VA benefits.  
 
The Appellant appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A copy of the transcript of this hearing has been associated with the claims file.   

This case was previously remanded by the Board, in March 2015, for further development, as discussed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

This matter was remanded by the Board in March 2015 for a VA psychiatric examination that addressed whether the Appellant was insane at the time he committed the numerous offenses that led to his undesirable discharge in September 1977.  The examiner was asked to opine as to whether it is at least as likely as not that the Appellant was insane as defined by VA at the time he committed these offenses.  The examiner was specifically asked to address the contention that psychiatric medication taken by the Appellant during service severely affected his mental status to such a degree that he was insane as defined by VA regulation.  
The misconduct that resulted in the Appellant's discharge involved (1) on or about June 2, 1976, being disrespectful in language and deportment toward a Staff Sergeant, with profane language shown to have been used, and (2) on or about June 5, 1976, wrongfully communicating to a Staff Sergeant a threat to kill him by pulling a knife on him, with profane language again shown to have been used.  The Appellant claims that he has no recollection of committing these acts, citing his use of Dalmane as the cause his amnesia and testifying that he was not in his "right mind" at the time the misconduct occurred.  

In a September 2015 opinion, the VA examiner acknowledged that the Appellant was taking Dalmane (flurazepam) during service and that this medication can cause anterograde amnesia, as well as abnormal thinking and behavior changes including decreased inhibition, which could lead to excessive aggressiveness.  The examiner stated that the Appellant was taking this medication only occasionally, and that such would not be expected to cause enduring amnesia for days.  The examiner ultimately concluded that an opinion could not be rendered as to the likelihood that medication led to the Appellant's misconduct or to insanity.  

Review of the Appellant's service treatment records reflects a June 3, 1976, notation that described him as "lethargic and disoriented secondary to Dalmane abuse."  The Appellant was ordered on strict bedrest until released by a medical officer, with bathroom and mess hall privileges only.  This notation was made during the same week that the Appellant's misconduct occurred.  However, the VA examiner's opinion is based on the Appellant taking Dalmane only occasionally, and it does not consider the effect of Dalmane abuse contemporaneous with the Appellant's misconduct.  As the examiner did not consider this highly relevant medical record in rendering an opinion, the September 2015 VA opinion is inadequate for decision-making purposes.  Accordingly, this matter must be remanded to obtain an adequate VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that a medical opinion based on an inaccurate factual premise is not probative).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Appellant's claims file to the examiner who provided the September 2015 VA psychiatric examination and medical opinion in order to obtain an addendum opinion addressing whether the Appellant was insane at the time he committed the numerous offenses that led to his undesirable discharge in September 1977.  If the examiner who provided the September 2015 VA examination is not available, the claims file should be sent to another VA clinician for the required opinion.  The entire claims file (i.e., including the Appellant's VBMS eFolder and any relevant medical records in the Appellant's Virtual VA eFolder) should be made available to and reviewed by the examiner. 

After reviewing the Appellant's claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the Appellant was insane as defined by VA at the time he committed the misconduct that caused his undesirable discharge under other than honorable conditions.

In providing the requested opinion, the examiner is advised that the misconduct in question is as follows:  (1) on or about June 2, 1976, being disrespectful in language and deportment toward a Staff Sergeant, with profane language shown to have been used; and (2) on or about June 5, 1976, wrongfully communicating to a Staff Sergeant a threat to kill him by pulling a knife on him, with profane language again shown to have been used. 

The examiner should specifically address the June 3, 1976, notation in the Appellant's service treatment records, which described the Appellant as "lethargic and disoriented secondary to Dalmane abuse" and ordered strict bedrest with bathroom and mess hall privileges only.  It is the Appellant's contention that this medication severely affected his mental status to such a degree that he was insane as defined by VA regulation. 

The examiner is also advised that an insane person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  

2.  After conducting any additional development deemed necessary, the AOJ should reconsider the Appellant's claim, considering all the evidence of record.  If the benefit sought remains denied, the Appellant and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




